CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Burton Amernick on August 23, 2022.
The application has been amended as follows: 
ALLOW claims 1-6, 8-12, 14-15, 17, 19, 21-22 and 24-25 subject to the following amendments:
Replace original claim 25, lines 6-8 with the following: “units and (poly)glycerol monocaprate comprising from 1 to 3 glycerol units; the total amount of fatty acid ester(s) of polyglycerol (a) to the total amount of fatty acid ester(s) of (poly)glycerol (b) weight ratio ranges from 0.2 to 10; which comprises one or more silicone oils chosen from”
Amend original claim 25, lines 15-16 as follows: “acid
Amend original claim 25, 3rd line from the bottom as follows: “AMPS and of ethoxylated stearyl methacrylate 
Reasons for Allowance
The claimed invention is drawn to a composition in the form of a nanoemulsion or microemulsion comprising:
(1)	a first fatty acid ester of polyglycerol (a) which is chosen from a fatty acid ester of polyglycerol formed from at least one acid comprising an alkyl or alkenyl chain containing from 12 to 20 carbon atoms and 3 to 6 glycerol units;
(2)	a second fatty acid ester of polyglycerol (b) which is chosen from a fatty acid ester of polyglycerol formed from at least one acid comprising an alkyl or alkenyl chain containing from 6 to 18 carbon atoms and 1 to 3 glycerol;
wherein the total amount of fatty acid ester(s) of polyglycerol (a) and fatty acid esters of polyglycerol (b) is 0.5% to 40% by weight relative to the total weight of the composition;
(3)	a least one organopolysiloxane elastomer in an amount of from 0.1% to 5% by weight;
(4)	at least two acrylic acid-based polymers that are different from one another in an amount of 0.2% to 5% by weight of active material relative to the total weight of the composition;
(5)	at least amphiphilic polymer comprising at least one 2-acrylamidomethylpropanesulfonic acid (AMPS) unit in an amount of 0.1% to 3% by weight of the composition;
(6)	at least one oil in an amount of 1% to 50% by weight relative to the total weight of the composition; and
(7)	water in an amount of 30% to 90% by weight relative to the total weight of the composition;
and methods of using said compositions for treating keratin materials.
The closest prior art is considered to be Derrips et al (WO 2015/097029; of record), which teach related cosmetic compositions for the treatment of keratin materials comprising a first fatty acid ester of polyglycerol (a) and a second fatty acid ester of polyglycerol (b) as claimed, as well as an oil and water, but which lack 2-acrylamidomethylpropanesulfonic acid (AMPS) or another amphiphilic polymer.  Although it would have been obvious, in further view of Charbit (US 2005/0186169; of record), to include AMPS in the composition of Derrips et al “in order to enhance the stability of such compositions… [via] combin[ing] it with at least one thickener, which for example may be selected from the homopolymers and copolymers of acrylic acid (such as carbomers and the copolymers sold under the names Pemulen TR1 and Pemulen TR2 by Noveon) and the homopolymers and copolymers of acrylamide and/or of 2-acrylamido-2-methylpropanesulphonic acid (AMPS), such as those sold under the name… Aristoflex HMS by Clariant” (Paragraph 0044), Applicant has demonstrated unexpected results associated with the instantly claimed compositions comprising each of these ingredients.  In particular, as demonstrated in the Wang Declaration Under 37 C.F.R 1.132 submitted 1/07/2022, only the instantly claimed compositions comprising a first fatty acid ester of polyglycerol (a), a second fatty acid ester of polyglycerol (b), and 2-acrylamidomethylpropanesulfonic acid (AMPS) exhibit “good sensory properties included increased slip” (Paragraph 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611